Exhibit 10.1

SHARE REPURCHASE AGREEMENT

THIS SHARE REPURCHASE AGREEMENT (this “Agreement”) is made and entered into as
of this 12th day of November, 2013, by and between Fuji Heavy Industries Ltd., a
Japanese corporation (the “Seller”), and Polaris Industries Inc., a Minnesota
corporation (the “Purchaser”).

RECITALS

WHEREAS, the Seller desires to sell all of shares beneficially owned by the
Seller of common stock, par value $0.01 per share, of the Purchaser (“Common
Shares”) to the Purchaser and the Purchaser desires to purchase Common Shares
from the Seller, on the terms and conditions set forth in this Agreement (the
“Repurchase Transaction”) and the board of directors of the Seller has approved
the Repurchase Transaction.

WHEREAS, after due consideration the board of directors of the Purchaser has
approved the Repurchase Transaction and the related transactions that may be
required in connection with the Repurchase Transaction.

NOW, THEREFORE, in consideration of the premises and the agreements set forth
below, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

ARTICLE I
SALE AND PURCHASE OF COMMON SHARES

Section 1.1 Purchase. Subject to the terms and conditions of this Agreement, on
the date hereof, the Seller hereby sells, assigns, transfers, conveys and
delivers to the Purchaser, and the Purchaser hereby purchases, acquires and
accepts from the Seller, 3,960,000 Common Shares (the “Shares”). The total
purchase price for the Shares shall be Four Hundred Ninety Seven Million, Four
Hundred Seventy Three Thousand, Nine Hundred Fifty Five U.S. Dollars
(U.S.$497,473,955) (the “Purchase Price”).

Section 1.2 Closing. The closing of the Repurchase Transaction (the “Closing”)
shall occur on the date hereof (U.S. Central Standard Time) and shall take place
at the offices of Kaplan, Strangis and Kaplan, P.A. at 5500 Wells Fargo Center,
Minneapolis, MN 55402.  At the Closing, the Seller shall deliver or cause to be
delivered to the Purchaser all of the Seller’ right, title and interest in and
to the Shares and the Purchaser shall pay to the Seller the Purchase Price in
accordance with the instructions set forth in Schedule A.

--------------------------------------------------------------------------------



ARTICLE II
REPRESENTATIONS AND WARRANTIES OF THE SELLER

The Seller hereby makes the following representations and warranties to the
Purchaser, each of which is true and correct on the date hereof and shall
survive the closing of the Repurchase Transaction.

Section 2.1 Existence and Power.

(a)   Seller has the power, authority and capacity to execute and deliver this
Agreement, to perform its obligations hereunder, and to consummate the
Repurchase Transaction.

(b)   The execution and delivery of this Agreement by the Seller and the
consummation by the Seller of the Repurchase Transaction (i) do not require the
consent, approval, authorization, order, registration or qualification of, or
(except for filings pursuant to Regulation 13D under the U.S. Securities
Exchange Act of 1934, as amended (the “U.S. Exchange Act”), filings under the
Japanese Financial Instruments and Exchange Act (the “Japanese FI&E Act”),  and
such filings for which the failure to make would not have an adverse effect on
the ability of the Seller to consummate the Repurchase Transaction) filing with,
any governmental authority or court, or body or arbitrator having jurisdiction
over the Seller; and (ii) except as would not have an adverse effect on the
ability of the Seller to consummate the Repurchase Transaction, do not and will
not constitute or result in a breach, violation or default under any note, bond,
mortgage, deed, indenture, lien, instrument, contract, agreement, lease or
license, whether written or oral, express or implied, to which the Seller is a
party or with the Seller’s organizational documents, or any statute, law,
ordinance, decree, order, injunction, rule, directive, judgment or regulation of
any court, administrative or regulatory body, governmental authority,
arbitrator, mediator or similar body on the part of the Seller or cause the
acceleration or termination of any obligation or right of the Seller or any
other party thereto.

Section 2.2 Valid and Enforceable Agreement; Authorization. This Agreement has
been duly executed and delivered by the Seller and constitutes a legal, valid
and binding obligation of the Seller, enforceable against the Seller in
accordance with its terms, except as limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance and other similar
laws of general application affecting enforcement of creditors’ rights generally
and general principles of equity.

Section 2.3 Title to Shares. The Seller has good and valid title to the Shares
and beneficially owns the Shares, free and clear of any lien, encumbrance,
pledge, charge, security interest, mortgage, title retention agreement, option,
equity or other adverse claim, and has not, in whole or in part, (a) assigned,
transferred, hypothecated, pledged or otherwise disposed of the Shares or its
ownership rights in the Shares, or (b) given any person or entity any transfer
order, power of attorney or other authority of any nature whatsoever with
respect to such Shares.

--------------------------------------------------------------------------------



Section 2.4 Acknowledgements of Seller. As a material inducement for the
Purchaser to enter into this Agreement and consummate the Repurchase
Transaction, the Seller acknowledges:

(a)   The Seller has such knowledge and experience in financial and business
matters and in making investment decisions of this type that it is capable of
evaluating the merits and risks of making its investment decision regarding the
Repurchase Transaction and of making an informed investment decision, and is
consummating the Repurchase Transaction with a full understanding of all of the
terms, conditions and risks and willingly assumes those terms, conditions and
risks.  The Seller is authorized to sell the Shares in the Repurchase
Transaction and upon completion of the Repurchase Transaction the Purchaser will
receive good and marketable title to the Shares, free and clear of any
encumbrance, lien, claim, charge, security interest, or other interests.

(b)   The Seller has received and carefully reviewed the Annual Report of the
Purchaser on Form 10-K for the fiscal year ended December 31, 2012 and all
subsequent public filings of the Purchaser with the U.S. Securities and Exchange
Commission (the “SEC Filings”), other publicly available information regarding
the Purchaser, and such other information that it and its advisers deem
necessary to make its decision to enter into the Repurchase Transaction.

(c)   The Seller has made its own decision to consummate the Repurchase
Transaction based on its own independent review and consultations with such
investment, legal, tax, accounting and other advisers as it deemed
necessary.  The Seller has made its own decision concerning the Repurchase
Transaction without reliance on any representation or warranty of, or advice
from, the Purchaser.

(d)   The Seller acknowledges and understands that the Purchaser and its
officers, directors and affiliates may possess material nonpublic information
not known to the Seller that may impact the value of the Shares (the
“Information”), and that the Purchaser is unable to disclose to Seller.  The
Seller understands, based on its experience, the disadvantage to which the
Seller is subject due to the disparity of information between the Purchaser and
the Seller. Notwithstanding this, Seller has deemed it appropriate to engage in
the Repurchase Transaction.

(e)   The Seller agrees that the Purchaser and its affiliates, officers,
directors, stockholders, employees and agents shall have no liability to the
Seller whatsoever due to or in connection with the Purchaser’s use or
non-disclosure of the Information in connection with the Repurchase Transaction,
and the Seller hereby irrevocably waives any claim that it might have based on
the failure of the Purchaser to disclose the Information in connection with the
Repurchase Transaction.

(f)   The Seller acknowledges and agrees that, except as set forth in this
Agreement, the Purchaser is not making any express or implied warranties in
connection with the Repurchase Transaction.  The Seller and/or the Seller’s
advisor(s) have had a reasonable opportunity to ask questions of and receive
answers from a person or persons acting on behalf of the Purchaser concerning
the Shares and the Purchaser and all such questions have been answered to the
Seller’s full satisfaction.

--------------------------------------------------------------------------------



(g)   The Seller acknowledges and agrees that the Purchaser is relying on the
Seller's representations, warranties, acknowledgements and agreements herein as
a condition to proceeding with the Repurchase Transaction. Without such
representations, warranties, acknowledgements and agreements, the Purchaser
would not engage in the Repurchase Transaction.

ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

The Purchaser hereby makes the following representations and warranties to the
Seller, each of which is true and correct on the date hereof and shall survive
the closing of the Repurchase Transaction.

Section 3.1 Existence and Power.

(a)   The Purchaser is a corporation duly organized, validly existing and in
good standing under the laws of the State of Minnesota and has the power,
authority and capacity to execute and deliver this Agreement, to perform the
Purchaser’s obligations hereunder, and to consummate the Repurchase Transaction.

(b)   The execution and delivery of this Agreement by the Purchaser and the
consummation by the Purchaser of the Repurchase Transaction (i) does not require
the consent, approval, authorization, order, registration or qualification of,
or (except for filing of a Current Report on Form 8-K in accordance with the
U.S. Exchange Act) filing with, any governmental authority or court, or body or
arbitrator having jurisdiction over the Purchaser; and (ii) except as would not
have an adverse effect on the ability of Purchaser to consummate the Repurchase
Transaction, does not and will not constitute or result in a breach, violation
or default under, any note, bond, mortgage, deed, indenture, lien, instrument,
contract, agreement, lease or license, whether written or oral, express or
implied, to which Purchaser is a party, with the Purchaser’s articles of
incorporation or by-laws, or any statute, law, ordinance, decree, order,
injunction, rule, directive, judgment or regulation of any court, administrative
or regulatory body, governmental authority, arbitrator, mediator or similar body
on the part of the Purchaser or cause the acceleration or termination of any
obligation or right of the Purchaser or any other party thereto.

Section 3.2 Valid and Enforceable Agreement; Authorization. This Agreement has
been duly executed and delivered by the Purchaser and constitutes a legal, valid
and binding obligation of the Purchaser, enforceable against the Purchaser in
accordance with its terms, except as limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance and other similar
laws of general application affecting enforcement of creditors’ rights generally
and general principles of equity.

--------------------------------------------------------------------------------



Section 3.3 Sufficient Funds. The Purchaser has as of the date hereof access to
legally available funds sufficient to consummate the Repurchase
Transaction.  Immediately after the Closing and giving effect to the Repurchase
Transaction, (1) the Purchaser will be able to pay its debts as they become due
in the ordinary course of business, (2) the fair market value or fair saleable
value of the Purchaser’s assets will exceed the Purchaser’s stated liabilities
and identified contingent liabilities, and (3) the Purchaser’s capital will not
be unreasonably low for the business in which it is engaged.

Section 3.4 Accuracy of SEC Filings. As of their respective dates, the SEC
Filings (a) conformed in all material respects to the requirements of the U.S.
Exchange Act and the rules and regulations of the U.S. Securities and Exchange
Commission thereunder, and (b) did not contain an untrue statement of a material
fact or omitted to state a material fact required to be stated therein or
necessary to make the statements therein not misleading.

ARTICLE IV
MISCELLANEOUS PROVISIONS

Section 4.1 Notice. Any notice provided for in this Agreement shall be in
writing and shall be either personally delivered, mailed first class mail
(postage prepaid) with return receipt requested, sent by reputable overnight
courier service (charges prepaid) or sent by facsimile transmission, to the
address and to the attention of the person set forth in this Agreement. Notices
will be deemed to have been given hereunder when delivered personally, five
business days after deposit in the mail postage prepaid with return receipt
requested, two business days after deposit postage prepaid with a reputable
overnight courier service for delivery on the next business day or when received
by facsimile transmission.

If delivered to the Purchaser, to:

Polaris Industries Inc.
2100 Highway 55
Medina MN 55340
U.S.A.
Attention: General Counsel
Facsimile: +1.763.542.0599

with a copy to:

Kaplan, Strangis and Kaplan, P.A.
5500 Wells Fargo Center
Minneapolis, MN 55402
U.S.A.
Attention: James C. Melville
Facsimile: +1.612.375.1143

--------------------------------------------------------------------------------



If to the Seller, to:

Fuji Heavy Industries Ltd.
1-7-2 Nishi Shinjuku
Shinjuku-ku, Tokyo 160-8316
Japan
Attention: General Manager of Finance & Accounting Department
Facsimile: +81.3.3347.2126

with a copy to:

Latham & Watkins
18th Floor, One Exchange Square
8 Connaught Place, Central
Hong Kong
Attention: Louis A. Rabinowitz
Facsimile: +852.2912.2600

Section 4.2 Entire Agreement. This Agreement and the other documents and
agreements executed in connection with the Repurchase Transaction embody the
entire agreement and understanding of the parties hereto with respect to the
subject matter hereof and supersede all prior and contemporaneous oral or
written agreements, representations, warranties, contracts, correspondence,
conversations, memoranda and understandings between or among the parties or any
of their agents, representatives or affiliates relative to such subject matter,
including, without limitation, any term sheets, emails or draft documents.

Section 4.3 Assignment; Binding Agreement. No party hereto shall transfer any of
its rights or obligations hereunder to any other party without the prior written
consent of the other party hereto; provided, however, that this Agreement and
the rights and obligations hereunder shall inure to the benefit of and be
binding upon the parties hereto and their successors and assigns.

Section 4.4 Counterparts. This Agreement may be executed in multiple
counterparts, and on separate counterparts, each of which shall be deemed an
original, but all of which taken together shall constitute one and the same
instrument. Any counterpart or other signature hereupon delivered by facsimile
or other electronic transmission shall be deemed for all purposes as
constituting good and valid execution and delivery of this Agreement by such
party.

Section 4.5 Governing Law and Jurisdiction. This Agreement shall in all respects
be construed in accordance with and governed by the substantive laws of the
State of Minnesota, without giving effect to principles of conflicts of laws and
any and every legal proceeding arising out of or in connection with this
Agreement shall be brought in the appropriate courts in the State of Minnesota,
each of the parties hereby consenting to the exclusive jurisdiction of said
courts for this purpose. Each party hereto waives, to the fullest extent
permitted by applicable law, any right it may have to a trial by jury in respect
of any action, suit or proceeding arising out of or relating to this Agreement
or any transaction contemplated hereby.

--------------------------------------------------------------------------------



Section 4.6 No Third Party Beneficiaries or Other Rights. Nothing herein shall
grant to or create in any person not a party hereto, or any such person’s
dependents or heirs, any right to any benefits hereunder, and no such party
shall be entitled to sue any party to this Agreement with respect thereto.

Section 4.7 Release. Except in respect of any claim of a breach of this
Agreement, (i) the Seller does hereby release the Purchaser, its shareholders,
its affiliates and successors, and all of the Purchaser’s directors, officers,
employees and agents (collectively, the “Purchaser Parties”), and agree to hold
them, and each of them, harmless from any and all claims or causes of action
that the Seller may now have or know about, or hereafter may learn about,
arising out of or in any way connected with the Repurchase Transaction and the
Seller agrees that the Seller will not file any claim, charge, or lawsuit for
the purpose of obtaining any monetary awards in connection with the Repurchase
Transaction, and (ii) the Purchaser does hereby release the Seller, its
shareholders, its affiliates and successors, and all of the Seller’s directors,
officers, employees and agents (collectively, the “Seller Parties”), and agree
to hold them, and each of them, harmless from any and all claims or causes of
action that the Purchaser may now have or know about, or hereafter may learn
about, arising out of or in any way connected with the Repurchase Transaction
and the Purchaser agrees that the Purchaser will not file any claim, charge, or
lawsuit for the purpose of obtaining any monetary awards in connection with the
Repurchase Transaction. The parties acknowledge that the foregoing release
includes, but is not limited to, any claim arising under any federal, state, or
local law, whether statutory or judicial, or ordinance, or any administrative
regulation.

Section 4.8 Waiver; Consent. This Agreement and its terms may not be changed,
amended, waived, terminated, augmented, rescinded or discharged (other than in
accordance with its terms), in whole or in part, except by a writing executed by
the parties hereto.

Section 4.9 No Broker. Except as previously disclosed to each other party, no
party has engaged any third party as broker or finder or incurred or become
obligated to pay any broker’s commission or finder’s fee in connection with the
Repurchase Transaction.

Section 4.10 Confidentiality. Each party hereto agrees not to disclose this
Agreement or any information regarding the Repurchase Transaction without the
prior written consent of the other party (which consent shall not be
unreasonably withheld), except as required by law or any stock exchange on which
any of its securities are listed.  If any such disclosure is so consented to or
required, each party hereto will cooperate with the other in the preparation and
dissemination of such disclosure.  Each party has provided the other party with
the press release announcing the Repurchase Transaction which the parties intend
to release after the Closing; the Purchaser has provided the Seller with the
Current Report on Form 8-K that it intends to file with the U.S. Securities and
Exchange Commission after the Closing; and the Seller has provided the Purchaser
with any filing it intends to file under the Japanese FI&E Act (such filing, if
any, the “FI&E Report”) after the Closing.  Each party hereby consents to the
disclosures of the other party in such press release, Current Report on Form
8-K  and FI&E Report, as applicable, and to such further disclosures as are
consistent with the information contained in such press release, Current Report
on Form 8-K and FI&E Report.

--------------------------------------------------------------------------------



Section 4.11 Further Assurances. Each party hereto hereby agrees to execute and
deliver, or cause to be executed and delivered, such other documents,
instruments and agreements, and take such other actions consistent with the
terms of this Agreement as may be reasonably necessary in order to accomplish
the Repurchase Transaction.

Section 4.12 Costs and Expenses. Each party hereto shall each pay their own
respective costs and expenses, including, without limitation, any commission or
finder’s fee to any broker or finder, incurred in connection with the
negotiation, preparation, execution and performance of this Agreement.

Section 4.13 Severability. If any one or more of the provisions contained
herein, or the application thereof in any circumstance, is held invalid, illegal
or unenforceable, the validity, legality and enforceability of any such
provision in every other respect and of the remaining provisions contained
herein shall not be affected or impaired thereby.

(Signatures appear on the next page.)

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed as of the date first above written.

 

THE PURCHASER:

 

POLARIS INDUSTRIES INC.

  By: /s/ Scott W. Wine Name: Scott W. Wine Title:

Chairman and Chief
Executive Officer

   

THE SELLER:

 

FUJI HEAVY INDUSTRIES LTD.

  By: /s/ Yasuyuki Yoshinaga Name: Yasuyuki Yoshinaga Title: President and CEO


[Signature Page to Share Repurchase Agreement]

